Citation Nr: 1343021	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.

4.  Entitlement to a compensable initial disability rating for mild reactive airway disease.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to May 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of October 2009, January 2010, and February 2010 of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  In the October 2009 decision, the RO granted service connection for a right knee disability and a lung disability, and it denied the Veteran's claim for service connection for a right knee disability.  In the January 2010 decision, the RO denied service connection for a low back disability.  In the February 2010 decision, the RO denied the claim for a TDIU.  

The issues of entitlement to an increased initial rating for mild reactive airway disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed as suffering from any particular right knee disability, and there is no credible evidence that the Veteran suffered from a right knee disability during his active service.  

2.  There is no evidence that the Veteran suffered from a low back disability during his active service, and there is no evidence that the Veteran's mild lumbar musculoskeletal strain is related to his active service.  

3.  The Veteran's patellofemoral syndrome of the right knee results in pain, but does not result in flexion limited to 30 degrees or extension limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

3.  The criteria for an initial disability rating in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With regard to the Veteran's increased initial rating claim, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed .  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the Veteran's service connection claims, letters of June 2009 and December 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated, most recently in a September 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA examinations were conducted in June 2009, June 2011, and July 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These examinations contain sufficient information to determine whether service connection is warranted or to determine the correct rating for the Veteran's service-connected disabilities.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Entitlement to service connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Service Connection for a Right Knee Disability

Facts

The Veteran's service treatment records are silent for any right knee injury or disability, and there is no evidence that the Veteran complained of or sought treatment for any right knee disability during his active service.  On an October 2008 post-deployment health assessment, the Veteran denied suffering from swollen, stiff, or painful joints; no right knee injury or disability was noted.  On an April 2009 post deployment health reassessment, the Veteran again did not indicate that he suffered from swollen, stiff or painful joints.  

In a June 2009 VA examination, the Veteran complained of left knee pain which he contended he developed in Iraq, but stated that his right knee was normal.  The Veteran stated that, though he sought service connection for a bilateral knee disability, only his left knee was bothering him and his right knee is normal.  

Upon examination, the examiner found no evidence of crepitation, masses behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, tendon abnormality, or other knee abnormality.  There was no evidence of pain with active motion of the right knee, and the Veteran had complete motion of 0-140 degrees.  The examiner diagnosed the Veteran as suffering from a left knee disability, but she stated that his right knee was normal.  

In his October 2009 notice of disagreement, the Veteran contended that he does suffer from a right knee disability that is related to service.  He attributed his disability to his carrying heavy loads in service, jumping off trucks, and serving as a paratrooper.  

In a June 2011 VA examination, the Veteran again stated that his right knee was normal and that he had no complaints.  Though the examination was primarily for his left knee, the examiner did note that the Veteran had a range of motion of 0-130 degrees with no evidence of pain in his right knee.  

Analysis 

The Veteran does not currently suffer from a right knee disability.  The Veteran was not diagnosed as having a right knee disability in either of his VA examinations, and VA treatment records do not diagnose the Veteran as suffering from any particular right knee disability.

The Veteran has been inconsistent in stating whether he believes that he suffers from a right knee disability.  Though the Veteran sought service connection for such a disability and contended that he suffers from a right knee disability in his October 2009 notice of disagreement, in both of his examinations, he stated that his right knee was normal.  

The Veteran is competent to describe the pain that he suffers in his right knee, but due to his inconsistencies, his description is not credible.  To the extent that credibility could be resolved in his favor, the lack of a diagnosis from medical experts outweighs his contention that he currently suffers from a right knee disability.  Further, though the Veteran has contended that he suffers from right knee pain (which, again, lacks credibility), pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The preponderance of the evidence is against the claim for service connection for a right knee disability; there is no doubt to be resolved; and service connection for a right knee disability is not warranted.  

Low Back Disability

Facts

The Veteran's service treatment records are silent for any low back injury or disability, and there is no evidence that the Veteran complained of or sought treatment for any low back disability during his active service.  On an October 2008 post-deployment health assessment, the Veteran denied suffering from back pain, and no spinal injury or disability was noted.  On an April 2009 post deployment health reassessment, the Veteran again did not indicate that he suffered from back pain.  

In a May 2009 VA physical, the Veteran denied suffering from any lumbar pain.  

At a June 2009 VA examination, the Veteran stated that he developed low back pain in 2007 as a result of carrying heavy packs and jumping in and out of his truck.  He stated that he was not seen for any back injury during service.  He denied any history of trauma or hospitalization, and he complained of back pain, stiffness, and decreased motion.  

Upon examination, the Veteran's posture, head position, and gait were normal.  There was no abnormal spinal curvature, and no evidence of objective abnormalities of the thoracolumbar spine.  The Veteran's sensory, motor, and reflex examinations were normal.  The Veteran had full range of motion in all movements; there was no evidence of pain with active motion, and no evidence of pain or additional limitations with repetitive motion.  X-rays of the spine were negative.  The examiner diagnosed the Veteran as suffering from a mild lumbar musculoskeletal strain.  

A May 2010 VA X-ray reported that there the Veteran's disc spaces were well-maintained throughout his lumbar spine.  The facet and sacroiliac joints appeared normal, and adjacent soft tissues were unremarkable.  The impression recorded was lumbar spine series within normal limits.  

At a July 2011 VA examination, the Veteran stated that he first started suffering from back pain while marching at Fort Campbell.  He stated that he had progressive low back pain that radiated to his left lower extremity.  He stated that he was seen by a physician's assistant for this back pain, and provided physical therapy and pain killers.  The Veteran reported suffering from flare-ups every one to two months that he described as debilitating.  

Upon examination, the Veteran's posture, head position, and gait were reported as normal.  There was no evidence of abnormal spinal curvature.  The Veteran had no objective abnormalities of the thoracolumbar spine.  The Veteran had full range of motion in all movements; there was no evidence of pain with active motion, and no evidence of pain or additional limitations with repetitive motion.  

The examiner stated that no diagnosis of any back disability was possible due to lack of objective findings on examination.  He stated that the Veteran had a normal neurological examination, and that his range of motion of the spine was better than recorded at his initial VA examination.  He also noted the varying histories that the Veteran provided regarding his back pain and his active service.  The examiner stated that, "in view of the discrepancies in history, normal physical examination and negative radiographic studies, I cannot make any diagnosis relating to [the Veteran's] back pain."  

Analysis

Given the report of the July 2011 VA examiner, the Veteran does not currently suffer from a low back disability.  However, as the examiner from his earlier, June 2009 VA examination diagnosed him as suffering from a mild lumbar musculoskeletal strain, the current disability criterion is satisfied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

There is, however, no credible evidence that the Veteran suffered a back injury or back disability during his active service.  Again, a review of the Veteran's service treatment records shows no evidence of treatment for or complaints of any back disability during his active service.  On in-service health assessments of October 2008 and April 2009, the Veteran denied suffering from back pain, and he was not diagnosed as suffering from any back disability.

The Veteran contends that he did suffer from back pain during his active service, but the Board does not find his statements to be credible.  The Veteran offered two separate histories of his claimed in-service back pain at his two VA examinations.  At the first, the Veteran claimed he injured his back while stationed in Iraq, while at the second, the Veteran claimed he injured his back while he was stationed in the United States.  Further, at his second examination, the Veteran contended that he was seen by medical providers during his active service, but at his first examination, the Veteran denied seeking treatment for his claimed back pain.  While the Veteran may be competent to report both the dates of onset and the particulars of his back pain, due to the inconsistencies in his statements and the contradictions presented by his in-service denials of back pain, the Veteran's statements are not credible.  There is thus no evidence of any in-service back injury or disability.  

Further, though the Veteran was diagnosed as suffering from a low back disability at his June 2009 VA examination, service connection is not warranted on a presumptive basis.  Certain disabilities are presumed to be service connected if evidence of the disease manifests itself to a compensable degree within one year of the end of the Veteran's service.  38 C.F.R. § 3.307.  The Veteran, however, was diagnosed as suffering from no more than a mild lumbar strain, however, and this disability is not subject to presumptive service connection.  38 C.F.R. § 3.309(a).

The preponderance of the evidence is against the claim for service connection for a low back disability; there is no doubt to be resolved; and service connection for a low back disability is not warranted.  

III  Increased Initial Rating for a Left Knee Disability

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Veteran's patellofemoral syndrome, left knee, has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260, covering limitation of flexion of the knee.  Under that Diagnostic Code, limitation of flexion of the leg to 60 degrees is assigned a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees warrants a 20 percent rating.  The highest available rating, 30 percent, is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of the knee is rated under 38 C.F.R. § 4.71a, DC 5261.  Under this Diagnostic Code, extension limited to 5 degrees is assigned a noncompensable rating.  A 10 percent rating is assigned when extension is limited to 10 degrees, a 20 percent rating is assigned with extension limited to 15 degrees, a 30 percent rating is assigned with extension limited to 20 degrees, and a 40 percent rating is assigned with extension limited to 30 degrees.  The highest 50 percent rating is assigned with extension limited to 45 degrees.

For VA purposes, normal range of motion of the knee is considered to be from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

A May 2009 VA progress note reflects that the Veteran complained of pain in his left knee.  He was observed to have patellar tenderness medially with crepitus.  He was diagnosed as suffering from left knee arthralgia.  

At a June 2009 VA examination, the Veteran stated that he developed left knee pain while in Iraq, caused by his climbing in and out of trucks while carrying heavy gear.  The Veteran denied any history of trauma, but stated that he had pain, stiffness, decreased speed of joint motion, constant effusions, and swelling and tenderness in his left knee.  

Upon examination, the Veteran's gait was normal, and there was no evidence of abnormal weightbearing or inflammatory arthritis.  The Veteran had crepitation, clicks or snaps, and subpatellar tenderness in his left knee; the examiner did not find evidence of grinding, instability, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  There was no joint ankylosis.  X-rays revealed no evidence of fracture or dislocation, and the joint spaces were maintained.  There was increased soft tissue density in the suprapatellar area.  The radiologist reported no acute or chronic osseous abnormality, but suspected suprapatellar effusion and/or soft tissue swelling.  

Range of motion testing revealed that the Veteran had flexion of 90 degrees and extension of 0 degrees.  There was objective evidence of pain with active motion.  There was additional evidence of pain following repetitive motion, but no other functional limitations.  

The examiner diagnosed the Veteran as suffering from left knee patellofemoral syndrome.  

A July 2009 VA MRI revealed "no gross abnormality" in the Veteran's left knee.   

In his October 2009 notice of disagreement, the Veteran argued that the 10 percent rating assigned was too low, stating that he suffers from excessive pain and extreme limitations with his left knee.  

VA treatment records reflect the Veteran's continuing complaints of left knee pain.  In November 2009, the Veteran complained of increased pain and of his knee locking when getting out of his truck.  Upon examination, the Veteran had crepitation with extension.  He had motion from 0 to 120 degrees with little pain.  There was no swelling, bruising, redness, or lateral instability.  He was diagnosed as suffering from left knee pain.  

The Veteran again complained of left knee pain in January 2010.  He denied instability or swelling.  Upon examination, the Veteran's medial joint line was tender to palpation, and he had patella tendon pain with palpation.  There was no effusion or warmth, no crepitus, and no laxity.  The Veteran had motion from 0 to 140 degrees.  X-rays showed a "small amount of joint space fluid and prominent medial plical shelf, otherwise normal knee."  The Veteran was diagnosed as suffering from left patella tendonitis.  

In May 2010, The Veteran complained that his knee pain increased and that it felt swollen.  He stated that it gave out on him as he walked across his yard.  Upon examination, the Veteran had mild tenderness over the upper portion of his knee.  There was no definite effusion, no redness, and no warmth.  The Veteran was reported to have full range of motion of the left knee with some mild pain above his patella.  X-rays were negative.  He was diagnosed as suffering from nonspecific left knee pain.  

The Veteran underwent a second VA examination in June 2011.  The Veteran complained of pain, stiffness, decreased speed of joint motion, repeated effusions, and swelling and tenderness in his left knee.  He denied suffering from deformity, giving way, instability, weakness, incoordination, sublaxation, or locking episodes.  The Veteran reported being able to stand for 15-30 minutes, and being able to walk a quarter mile.  

Upon examination, the Veteran's gait was normal, there was no evidence of abnormal weightbearing, and no evidence of inflammatory arthritis.  There was crepitation, guarding of movement, and subpatellar tenderness, but no clicks or snaps, grinding, instability, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.

Range of motion testing recorded flexion of 120 degrees and extension of 0 degrees, both with objective evidence of pain.  There was additional evidence of pain following repetitive motion, but no other functional limitations.  

The examiner diagnosed the Veteran as suffering from mild left patellofemoral syndrome.  She wrote that this disability would result in decreased mobility, and that it would mildly affect his ability to do physical employment.  

Analysis

The Veteran receives a 10 percent rating for limitation of flexion under Diagnostic Code (DC) 5260.  A 20 percent rating would only be warranted with flexion limited to 30 degrees or less, which has never been demonstrated.  

Although he could also receive a separate rating  for limitation of extension under DC 5261, no limitation has ever been demonstrated.  All of the VA examinations and treatment reports show that the Veteran has no limitation of extension.  

Though the Veteran's left knee disability has been rated under Diagnostic Code 5260, the Board must determine whether rating the Veteran under any other applicable Diagnostic Code would result in his receiving either a higher or a separate rating.  

The Veteran's knee has not been found to be ankylosed, precluding a rating under Diagnostic Code 5256.  Diagnostic Code 5257 covers other impairments of the knee, including recurrent sublaxation or lateral instability.  There is no evidence that the Veteran has suffered from either of these symptoms, precluding a rating under Diagnostic Code 5257.  

Diagnostic Code 5258 covers cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 covers cartilage, semilunar, removal of, symptomatic.  Though there is objective evidence of pain and crepitus in his left knee and the Veteran has complained of locking and effusion, examination reports consistently have found no evidence of meniscus abnormalities, abnormal tendons or bursae, or other knee abnormalities.  Absent these findings, ratings under Codes 5258 and 5259 are not warranted.  

Ratings under Diagnostic Codes 5262 (tibia and fibula, impairment of) and 5263 (genu recurvatum) are similarly not warranted, as the Veteran has not been found to suffer from either of these conditions.  

With regard to the DeLuca criteria and functional limitations, the October 2009 rating decision explicitly acknowledged that, while the Veteran's range of motion had not decreased to a point warranting a compensable rating, such a rating was assigned based on the painful motion that was observed.  As the Veteran's rating already takes into account his claimed functional limitations, and in the absence of any evidence of further disability, no increase is warranted.  

With regard to extraschedular consideration, the evidence shows that the rating criteria considered in this case reasonably describe the Veteran's disability level and, to the extent that they do not, the Veteran's rating has already been increased based on functional limitation.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left knee disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for an increased rating for a left knee disability; there is no doubt to be resolved; and an increased rating for a left knee disability is not warranted.  

ORDER

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a low back disability is denied.  

Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.  


REMAND

The Veteran's remaining claims must be remanded.  

With respect to the Veteran's reactive airway disease, this disability is rated under 38 C.F.R. § 4.97, Diagnostic Code 6601.  In addition to the symptoms described under that Code, Diagnostic Code 6601 also allows for the disability to be rated under Diagnostic Code 6600, which relies on results of pulmonary function tests to assign a rating.  

The Veteran has undergone two VA examinations specific to his lung disability.  In the first in June 2009, it was noted that pulmonary function testing had been performed, but the results of such testing were not provided.  With the second in June 2011, the examiner noted that the Veteran had to repeat the study due to poor effort, and that though the Veteran made a better effort on the second attempt, his results "could still be dependent on poor effort for size and age."  The Veteran's claim must be remanded in order that the results of the pulmonary function testing from June 2009 be obtained and that the Veteran undergo a new examination.  

With regard to the Veteran's claim for a TDIU, this claim must be remanded in order that a new opinion be obtained that considers all of the Veteran's service-connected disabilities and the effects that they have on his employment.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the results of the Veteran's pulmonary function test from his June 2009 VA examination and associate these with his claim folder.  

2.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to the virtual file, any relevant treatment records contained in the virtual file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

All indicated studies and tests must be performed, including pulmonary function testing.  

The examiner is to comment on whether the Veteran's pulmonary function test is valid for rating purposes, or whether the Veteran has not adequately performed the test.  The examiner must also state whether the results of the Veteran's June 2009 and 2011 pulmonary function test results are valid. 

3.  Schedule the Veteran for a VA examination for his TDIU claim by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to the virtual file, any relevant treatment records contained in the virtual file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After examining the Veteran, the examiner must identify each impairment or symptom found as a result of the service-connected disabilities (including PTSD, patellofemoral syndrome of the left knee, tinnitus, and mild reactive airway disease) and state the occupational impact that each impairment or symptom has on the Veteran's ability to secure or follow substantially gainful employment.  The examiner must state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom or impairment.  Further, the examiner must state the impact that the Veteran's service-connected impairments and symptoms both individually and as a whole have on his ability to accomplish sedentary and manual employment.  

In offering this opinion, the examiner must also take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

4.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


